DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Applicant’s amendments in the response filed on 5/9/2022 has been considered by the Examiner. Currently claims 1-3, 5-10, 12-14, and 16-17 are pending, claims 4, 11, and 15 are canceled, and claim 8 has been amended. Applicant’s amendment in claim 8 has obviated the previously field claim objection. A complete action on the merits of claims 1-3, 5-10, 12-14 and 16-17 follows below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (5,792,216).
Regarding claim 1, Kappel teaches a convective device ([Abstract]), comprising:
a pneumatic structure formed by one or more layers (blanket 10, Col. 2 line 40),  
a partially detachable access duct comprising a tubular structure extending from a first end to an opposing second end, wherein the tubular structure of the partially detachable access duct is detachable from the pneumatic structure (see annotated Fig. 1 below ; the first end includes the distal most portion of perforated slit 23 and the edge of the blanket adjacent with respect to slit 23; the second end includes the proximal most portion of slit 23 and extends to the outer most edge of the blanket;  the annotated portion has a tubular structure because it can inflate into a generally tube shape and is hollow ;Col. 3 lines 1-2) and configured to receive a hose in connection with an inflation medium source at the first end (inlet 30 is positioned at the first end and receives a supply hose), and wherein the second end of the partially detachable access duct is in fluid connection with the pneumatic structure (see annotated Fig. 1 below), and 
a separation device disposed on a side of the tubular structure of the partially detachable access duct between the tubular structure and the pneumatic structure, the (perforated slit 23), the separation device extending from the first end to the second end (see annotated figure below),
wherein the partially detachable access duct comprises an air-guide device disposed in the partially detachable access duct (spot welds 50), wherein the air-guide device is configured to direct flow of inflation medium when the partially detachable access duct is bent (Col. 4 lines 43-47),
wherein the air guide device is disposed proximate from a longitudinal edge of the tubular structure of the partially detachable access duct (welds 50 are proximate the longitudinal edge of the access duct), forming one or more creases proximate to the air-guide device when the tubular structure is inflated (while Kappel does not specifically recite forming one or more creases, it is the position of the Examiner that the structure of spot welds 50 is such that when the device is inflated it would form creases since the spot welds 50 connect the separate sheets of the blanket and the portions that do not include spot welds can be inflated allowing for better heat distribution). 
While Kappel provides the air-guide device is disposed proximate to a longitudinal edge of the tubular structure of the partially detachable access duct, Kappel is silent about specifically teaching wherein the air-guide device is disposed no more than one inch (2.54 cm) from a longitudinal edge of the tubular structure of the partially detachable access duct.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket in Kappel such that the air guide device disposed in the partially detachable access duct is disposed no more than one inch from a longitudinal edge of the partially detachable access duct, since the welds 50 are proximate to the longitudinal edge of the tubular structure of the partially detachable access duct and it appears that the invention would perform equally as well. 

    PNG
    media_image1.png
    369
    716
    media_image1.png
    Greyscale

Regarding claim 2, Kappel teaches the limitations of claim 1 as well as wherein the separation device comprises a separation element and a seal surrounding the separation element (the separation element is perforated slit 23 and the seal surrounding the slit is the notch and the edges of the sheet sealed together). 
Regarding claim 3, Kappel teaches the limitations of claim 1 as well as wherein the separation element comprises at least one of a line of weakness, perforation, and slit (perforated slit 23). 
Regarding claim 5, Kappel teaches the limitations of claim 1 as well as wherein the air-guide device comprises a plurality of staked seals extending from a periphery seal (spot welds 50 extends from the periphery seal that holds the two sheets).
Regarding claim 6, Kappel teaches the limitations of claim 5 as well as wherein at least part of the staked seals are disposed proximate to the longitudinal edge of the partially detachable access duct (spot welds 50 are disposed proximate the longitudinal edge the duct).
Regarding claim 7, Kappel teaches the limitations of claim 6 as previously rejected above. While Kappel provides the seals are spaced apart, it is silent about specifically teaching wherein at least part of the staked seals are disposed generally equal spacing along the longitudinal edge. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of the spacing such that the spacing of the was equal since Kappel provides warm air in all direction and therefore allow for better heat distribution within the blanket , reducing the occurrence of hot or cold sports (Col. 4 lines 43-47), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).
Claims 8-10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (5,792,216) in view of Jennings (Patent No. 5,261,145).  
Regarding claim 8, Kappel teaches a convective system ([Abstract]), comprising:
a hose configured to connect to an inflation medium source (supply hose and blower unit; Col. 4 line 38);
a convective device (blanket 10), comprising:
a pneumatic structure formed by one or more layers (blanket 10; Col. 2 line 40),
a partially detachable access duct comprising a tubular structure extending from a first end to an opposing second end, wherein the first end of the tubular structure of the partially detachable access duct is detachable from the pneumatic structure (see annotated Fig. 1 above; the annotated portion has a tubular structure because it can inflate into a generally tube shape and is hollow ; Col. 3 lines 1-2…the first end includes the distal most portion of perforated slit 23 and the edge of the blanket adjacent with respect to slit 23; the second end includes the proximal most portion of slit 23 and extends to the outer most edge of the blanket) and configured to receive the hose at the first end (inlet 30 is positioned at the first end and receive a supply hose), and wherein the second end of the partially detachable access duct is in fluid connection with the pneumatic structure (see annotated Fig. 1 above), and 
a separation device disposed on a side of the tubular structure of the partially detachable access duct between the tubular structure and the pneumatic structure, the separation device extending from the first end to the second end (perforated slit 23),
wherein the partially detachable access duct comprises an air-guide device disposed in the tubular structure of the partially detachable access duct (spot welds 50), wherein the air-guide device is configured to direct flow of inflation medium when the partially detachable access duct is bent (Col. 4 lines 43-47).
wherein the air guide device is disposed proximate from a longitudinal edge of the tubular structure of the partially detachable access duct (welds 50 are proximate the longitudinal edge of the access duct), forming one or more creases proximate to the air-guide device when the tubular structure is inflated (while Kappel does not specifically recite forming one or more creases, it is the position of the Examiner that the structure of spot welds 50 is such that when the device is inflated it would form creases since the spot welds 50 connect the separate sheets of the blanket and the portions that do not include spot welds can be inflated allowing for better heat distribution). 
While Kappel provides the air-guide device is disposed proximate to a longitudinal edge of the tubular structure of the partially detachable access duct, Kappel is silent about specifically teaching wherein the air-guide device is disposed no more than one inch (2.54 cm) from a longitudinal edge of the tubular structure of the partially detachable access duct.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket in Kappel such that the air guide device disposed in the partially detachable access duct is disposed no more than one inch from a longitudinal edge of the partially detachable access duct, since the welds 50 are proximate to the longitudinal edge of the tubular structure of the partially detachable access duct and it appears that the invention would perform equally as well. 
Kappel does not teach a hose clamp, comprising: an encircling element having an inner surface and an opposing outer surface, a grabbing component extending from the outer surface of the encircling element; and an engaging component disposed on the inner surface of the encircling element, wherein the hose clamp is configured to be used at the connection of the partially detachable access duct and the hose.
However, Jennings teaches a hose clamp (clamp capable of being closed around tube, hose, pipe fitting or the like; Col. 4 line 1) comprising an encircling element having an inner surface and an opposing outer surface (strap body 12 comprising an inner and outer surface), a grabbing component extending from the outer surface of the encircling element (projection 24), and an engaging component disposed on the inner surface of the encircling element (a plurality of half dome projections on the inner surface of the strap body 12), wherein the hose clamp is configured to be used at the connection of the duct and the hose (the projections 30 of the strap body 12 prevent the tube or hose from sliding). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a hose clamp comprising an encircling element, a grabbing component, and an engaging component wherein the hose claim is configured to be used at the connection of the partially detachable access duct and the hose, since Jennings discloses the clamp can close around a hose or pipe fitting and provide for a secure connection.
Claim 9 recites the same limitations of claim 2 as previously rejected above. 
Claim 10 recites the same limitations of claim 3 as previously rejected above. 
Claim 12 recites the same limitations of claim 5 as previously rejected above. 
Claim 13 recites the same limitations of claim 6 as previously rejected above.
Claim 14 recites the same limitations of claim 7 as previously rejected above
Regarding claim 16, Kappel in view of Jennings teaches the limitations of claim 8 as previously rejected above. Jennings teaches wherein the encircling element has a first end and a second end (first half and second half of the strap body 12), and wherein the engaging component comprises a first set of engaging elements disposed proximate to the first end (a plurality of half dome projections 30 that are disposed on the first half of strap body 12…projections prevent the tube or hose from sliding).
Regarding claim 17, Kappel in view of Jennings teaches the limitations of claim 8 as previously rejected above. Jennings teaches wherein the engaging component comprises a second set of engaging elements disposed proximate to the second end (a plurality of half dome projections 30 that are disposed on the second half of strap body 12…projections prevent the tube or hose from sliding).
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
On page 9 of the remarks Applicant recites ‘a tube having a first end and an opposing second end is a well-defined tubular structure…the second end is an arbitrary line drawn in an attempt to define a “tube”… since the spot welds are throughout the region defined as “the blanket” it is clear that the region arbitrarily set aside as a “tube” is not separate from the blanket, but rather the spot welds are located within the blanket area. Therefore, these spot welds cannot, from the teachings of Kappel, be arbitrarily designated as part of a “tube” that is in fluid connection with the pneumatic structure, as the spot welds are located within the region that is equivalent to the pneumatic structure.”
The Examiner respectfully disagrees. The claim recites a “tubular structure” which is defined as “having the form or shape of a tube” (dictionary.com) . The “end” is defined as a point or line or limitation that indicates the full extent, degree of something” (dictionary.com). It is the position of the Examiner that Kappel’s partially detachable access duct reads on the tubular structure and the ends are well defined as illustrated in the annotated figure since the second end begins at a point where slit 23 ends. Furthermore, slits 23 are opened to allow for positioning of the head cover 20 and it is the position of the Examiner that when slit 23 is opened it would allow the wings to fold with respect to the slit providing for the second end.  Regarding the remark “the spot welds are throughout the region defined as the blanket,” it is the position of the Examiner that the claimed partially detachable access duct is part of the pneumatic structure configured to partially separate as broadly as claimed. 
 Applicant recites on page 10 of the remarks “since there is the non-inflatable section 22 between the slit 23 and the inflatable wing portion 24, the slot cannot be a separation device disposed on a side of the tubular structure of the partially detachable access duct , since the intervening non-inflatable section 22 lies between the slit 23 and the inflatable wing portion 24, center portion 22 cannot be considered part of this “tube” and thus the slit is not on the side of the “tube.” 
The Examiner respectfully disagrees since the claimed partially detachable access duct comprising a tubular structure does not preclude a non-inflatable portion. The claim recites “wherein the second end of the partially detachable access duct is in fluid communication with the pneumatic structure,” which is taught by Kappel (as shown in the annotated figure).  In addition, Kappel in Col 2 lines 59-63 also recites “the head cover 20 may be formed from the same multilayer quilted material as the rest of blanket 10.” This suggests section 20 which includes non-inflatable section 22 can include multiple layers similar to the rest of the blanket wherein the fluid flows. Furthermore, the claim recites “a pneumatic structure formed by one or more layers,” and Kappel provides for the claimed limitation. 
Applicant recites on page 11 of the remarks, “it is unclear how, even in the figure described above, slit 23 could be located between the tubular structure and the pneumatic structure….since slit 23 is described as bisecting center section 22, there is no way for slit 23 to be between the tubular structure and the pneumatic structure. Rather, using the Examiner’s drawing, slit 23 is between one tube associated with inlet port 30 and a second tube associated with inlet portion 40.”

The Examiner respectfully disagrees. According to the annotated drawing of Kappel, since the slit is located at the right edge (on a side) of the partially detachable access duct and the partially detachable access duct extends to the edge where strap 60a is located, and the pneumatic structure extends to the edge where strap 65A, then slit 23 is considered to be between the partially detachable access duct and the pneumatic structure. Therefore, Kappel provides for the claimed limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             
/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794